Proceeding pursuant to the provisions of article 78 of the Civil Practice Act and the applicable provisions of the Tax Law (§§ 199, 375) to review a determination of the State Tax Commission which affirmed an assessment of unincorporated business tax under article 16-A of the Tax Law for the year 1937. The sole question presented is whether petitioners, engaged in the activity of insurance brokerage, practiced a profession within the meaning of section 386 of the Tax Law and hence are exempt from the unincorporated business tax. The respondents, State Tax Commission, found that the petitioners were subject to the unincorporated business tax and assessed a tax accordingly. The determination of the State Tax Commission should be confirmed. (Matter of Recht v. Graves, 257 App. Div. 889; People ex rel. Tower v. State Tax Commission, 282 N. Y. 407.) Determination of the State Tax Commission unanimously confirmed, "with fifty dollars costs and disbursements. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.